Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The replacement drawing sheet has been approved.
The drawings and specification do not provide a clear example of the claimed device.  The form and use of the locking clip 1, and the catch 2 are shown in a sketchy and confusing manner with lack of clear detail and lack of proper numeral use.  The form and use of the catch of both embodiments is particularly unclear.  The lack of clarity is throughout the description rather than any particular portion.  Also pivot for catch and how it causes retention of clip were noted as unclear in last office action and remain  unclear in amended figures and spec      The  Z-shape feature  of claims  1  6  8   is also confusingly shown  hence  the limitation lacks proper support   The use of   part at 4 is also unclear
For figures 1 and 2, the drawing and specification both as amended have been again review but the structure and manner of use of the device remain unclear.
This relate to depiction of both clip 1 and catch 2.  Just how lock 1 is obstructed in one position of catch 2 and operable in the other is unclear.  The rotational mounting of clip  2 is not clearly shown and  just how hole 5b is moved from figure 2 to figure 1 positions is unclear.
Figures 3 and 4 depictions are similarly unclear.
Arguments have been review but  do not show error in  rejection.  Clear    disclosure  of the invention  must be in spec and figures rather than in Remarks 
s 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are rejected as ased on inadequate disclosure as noted above.
Claims 1-9 overcome the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832